Citation Nr: 1007809	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  95-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his Spouse, and J. A. J.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1971 with service in Vietnam from March 1970 to March 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran testified at a hearing 
before an RO hearing officer in June 1996.  A transcript of 
this hearing is associated with the claims folder.

When this case was most recently before the Board in February 
2006, it was decided in part and remanded in part.  The case 
has since been returned to the Board for further appellate 
action.


REMAND

Although the Board regrets the delay, remand is required in 
this matter based on recent, controlling case law.  As noted 
by the Veteran's representative in argument before the Board 
in January 2010, the most recent VA psychiatric examination 
reflects no diagnosis of PTSD but rather a diagnosis of major 
depressive disorder.  The examining psychiatrist did not 
render an opinion as to the etiology of the currently-
diagnosed psychiatric disorder.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) found that an appellant's claim for 
service connection for posttraumatic PTSD should have been 
construed more broadly by VA as a claim for service 
connection for any mental disability.  The Court noted that 
the claimant was not competent to diagnose a particular 
psychiatric disability, such as PTSD, but that he was 
competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability, 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.

Here, the Board notes that the Veteran's various statements 
and personally reported histories made throughout the 
processing of the claim, when read in conjunction with the 
medical evidence obtained by VA on the Veteran's behalf, are 
reasonably construed as asserting a claim for service 
connection for the diagnosed psychiatric disability, in light 
of the holding in Clemons.  In this regard, the Board 
emphasizes that it has repeatedly characterized this claim as 
one for psychiatric disability, to include but not limited to 
PTSD, as reflected in both prior remands.  

Citing to Clemons, the appellant's representative in essence 
argued in January 2010, that the claim should be remanded, 
consistent with Clemons, to obtain a medical opinion as to 
the etiology of the currently diagnosed psychiatric disorder.  
Under the circumstances, the Board agrees.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folders should be returned 
to the VA psychiatrist who performed the 
September 2009 examination.  The 
psychiatrist should be requested to 
render an opinion as to whether there is 
a 50 percent or better probability that 
the Veteran's major depressive disorder 
originated during the Veteran's active 
service or is otherwise etiologically 
related to service.  The rationale for 
all opinions expressed must be provided.

If the psychiatrist who performed the 
September 2009 examination is 
unavailable, the claims folders should be 
reviewed by another psychiatrist or 
psychologist who should be requested to 
provide the required opinion with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinion.

2.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
psychiatric disability, including PTSD.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

